DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasa et al. (US 2006/0039719).
Regarding claim 1, Tokumasu et al. (hereinafter Tokumasu) teaches an imaging system, comprising: a photoreceptor 5 including a surface to form a static latent image [0003]; a non-contact charging device 4 being spaced apart from the photoreceptor 1 (Fig. 6), the charging device 2 to charge an image-forming portion of the surface of the photoreceptor 1 during an image-forming period and to charge a non-image-forming portion of the surface of the photoreceptor during a non-image-forming period [0072]; a power source to apply a voltage to the charging device 2 [0045]; and wherein the voltage to be applied by the power source includes a DC voltage and an AC voltage that are superimposed [0045] and the signal parameter includes a waveform of the AC voltage, and to change the waveform of the AC voltage to be applied to the charging device during the non-image-forming period in order to decrease the current flowing from the charging device to the photoreceptor relative to the current flowing during the image-forming period. Tokumasa teaches that the spatial frequency (f/v) is adjusted depending on whether it is the image forming area or other than the image forming area [0072]. Spatial frequency can be adjusted by either changing the moving speed of the image carrier or the frequency (Hz) of the AC voltage. By changing the frequency, the waveform is changed.
Tokumasa remains silent as to a controller to change a signal parameter of the voltage to be applied by the power source.
While silent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller in the imaging system of Tokumasa as controllers are well-known and obvious to perform the functions defined by Tokumasa. In order to change the spatial frequency of the AC voltage applied to the charging roller, as taught by Tokumasa in paragraph [0072], it is clear that a controller of some type must be present.
Regarding claim 2, Tokumasa teaches the imaging system according to claim 1, wherein the photoreceptor 1 is rotatable to form a charged surface by receiving a charge from the charging device 2 [0077], and to receive light that forms the static latent image on the charged surface, and wherein the image-forming portion includes a region to be exposed to the light that forms the static latent image, and the non-image-forming portion includes a portion to be charged to remain free of exposure from the light [0077].
Regarding claim 3, Tokumasa teaches the imaging system according to claim 1, wherein the voltage to be applied by the power source includes a DC voltage and an AC voltage that are superimposed, and the signal parameter further includes a frequency of the AC voltage, and wherein the controller is to change the frequency of the AC voltage to be applied to the charging device during the non-image-forming period, in order to decrease the current flowing from the charging device to the photoreceptor, relative to the current flowing during the image forming period. As explained above, the spatial frequency is adjusted during the image and non-image forming periods [0072].
Regarding claim 4, Tokumasa teaches the imaging system according to claim 3, wherein the controller is to set the frequency of the AC voltage during the image-forming period to a first frequency (spatial frequency is set to 7/mm), and to set the frequency of the AC voltage during the non-image- forming period to a second frequency (spatial frequency is set to 5/mm) that is lower than the first frequency [0072].
Regarding claims 5 and 15, Tokumasa teaches the imaging system according to claim 4, wherein the photoreceptor 1 is rotatable in accordance with a process speed associated with a tangential velocity of the surface of the photoreceptor 1 (200 mm/sec) [0068], wherein a ratio of the first frequency (Hz) to the tangential velocity (mm/sec) of the surface of the photoreceptor 1 is equal to or greater than approximately 8 (≤17) (claim 1), and wherein a ratio of the second frequency (Hz) to the tangential velocity (mm/sec) of the surface of the photoreceptor 1 is of approximately 1.7 to 8 (0.5≤ f/v ≤7) (claim 5).
Regarding claim 6, Tokumasa teaches the imaging system according to claim 3, wherein the DC voltage to be applied by the power source to the charging device; is in a range of -900(V) to -300(V) (-700V [0045]).
Regarding claim 7, Tokumasa teaches the imaging system according to claim 3, but remains silent as to wherein the AC voltage to be applied by the power source to the charging device has a peak-to-peak voltage in a range of 1500 (V) to 3000 (V).
Tokumasa teaches that the peak-to-peak voltage of the AC voltage is set to a voltage twice or more a charge start voltage [0070].
While silent regarding the AC voltage to be applied by the power source to the charging device has a peak-to-peak voltage in a range of 1500 (V) to 3000 (V), Tokumasa does teach that the peak-to-peak voltage is a result effective variable [0070]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the peak-to-peak voltage of the AC voltage applied to the charging device in order to ensure electric discharge is constant.
Regarding claim 10, Tokumasa teaches the imaging system according to claim 1, wherein a closest distance between the charging device 2 and the photoreceptor 1 is in a range of 10 µm to 100 µm [0045].
Regarding claim 13, Tokumasa teaches the imaging system according to claim 1, wherein the charging device 2 includes: a conductive support body 2a; a conductive elastic body layer 2b that is layered on an outer circumferential surface of the conductive support body 2a [0049]; and a conductive resin layer 2c that is layered on an outer circumferential surface of the conductive elastic body layer 2b [0049].
Regarding claim 14, Tokumasa teaches the imaging system according to claim 13, wherein the conductive resin layer 2c has an electrical resistance [0050] that is greater than an electrical resistance of the conductive elastic body layer 2b [0051].

Claim(s) 11, 12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2006/0078353) further in view of Tokumasu et al. (US 2006/0039719).
Regarding claims 11 and 16, Kosuge et al. (hereinafter Kosuge) teaches an imaging system, comprising: a photoreceptor 2K to form a static latent image, the photoreceptor 2K having a surface layer including an organic compound [0152-156] and containing filler particles having an average particle diameter in a range of 50 nm to 500 nm [0120]; a non-contact charging device 10 being spaced apart from the photoreceptor 2, the charging device 10 to charge an image-forming portion of the surface of the photoreceptor 2 during an image-forming period and to charge a non-image-forming portion of the surface of the photoreceptor 2 during a non-image-forming period [0044]; a power source to apply a voltage to the charging device [0044].
Kosuge remains silent as to a controller to change a signal parameter of the voltage to be applied by the power source during the non-image-forming period, in order to adjust a current flowing from the charging device to the photoreceptor.
Tokumasu, as rejected above in claim 1, teaches a controller to change a signal parameter of the voltage to be applied by the power source during the non-image-forming period, in order to adjust a current flowing from the charging device to the photoreceptor [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Kosuge with the controller of Tokumasa in order to prevent filming, as taught by Tokumasa.
Regarding claim 17, Kosuge as modified by Tokumasa teaches the imaging system according to claim 16, wherein the voltage to be applied by the power source includes a DC voltage and an AC voltage that are superimposed, and the signal parameter includes a frequency of the AC voltage, and wherein the controller is to change the frequency of the AC voltage to be applied to the charging device during the non-image-forming period, in order to decrease the current flowing from the charging device to the photoreceptor, relative to the current flowing during the image-forming period. As explained above in the rejection of claim 3, the spatial frequency is adjusted during the image and non-image forming periods  (Tokumasa [0072]).
Regarding claim 18, Kosuge as modified by Tokumasa teaches the imaging system according to claim 17, wherein the controller is to set the frequency of the AC voltage during the image-forming period to a first frequency, and to set the frequency of the AC voltage during the non-image- forming period to a second frequency that is lower than the first frequency (Tokumasa [0072]).
Regarding claim 19, Kosuge as modified by Tokumasa teaches the imaging system according to claim 18, wherein the photoreceptor 1 is rotatable in accordance with a process speed associated with a tangential velocity of the surface of the photoreceptor 1 (200 mm/sec) (Tokumasa [0068]), wherein a ratio of the first frequency (Hz) to the tangential velocity (mm/sec) of the surface of the photoreceptor 1 is equal to or greater than approximately 8 (≤17) (Tokumasa claim 1), and wherein a ratio of the second frequency (Hz) to the tangential velocity (mm/sec) of the surface of the photoreceptor 1 is of approximately 1.7 to 8 (0.5≤ f/v ≤7) (Tokumasa claim 5).
Regarding claim 20, Kosuge as modified by Tokumasa teaches the imaging system according to claim 17, wherein the DC voltage to be applied by the power source to the charging device; is in a range of -900(V) to -300(V) (-700V Tokumasa [0045]).
Tokumasa teaches that the peak-to-peak voltage of the AC voltage is set to a voltage twice or more a charge start voltage [0070].
While silent regarding the AC voltage to be applied by the power source to the charging device has a peak-to-peak voltage in a range of 1500 (V) to 3000 (V), Tokumasa does teach that the peak-to-peak voltage is a result effective variable [0070]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the peak-to-peak voltage of the AC voltage applied to the charging device in order to ensure electric discharge is constant.
Regarding claims 12 and 21, Kosuge as modified by Tokumasa teaches the imaging system according to claim 16, wherein the surface layer contains a range of 1 mass% to 30 mass% of the filler particles (10 wt% Tokumasa [0120]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852